DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15, 19, 22-26, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 December 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daech (US 6,451,443).
Regarding Claims 1, 3, and 6, Daech (US’443) teaches a first composition for contacting at least a portion of the substrate, the first composition comprising a lanthanide series element cation (CeCl3) and an oxidizer (hydrogen peroxide) in solution (col. 5, lines 40-46), and a second composition comprising a Group IA metal cation (lithium molybdate) in solution (Abstract; col. 5, lines 22-26). US’443 teaches a system of two separate compositions (a kit) as required. The limitation “wherein the substrate is contacted with the first composition prior to being contacted with the second composition and/or the third composition” recites an intended use, which is not given patentable weight, and the separate compositions are capable of being used in the recited intended use.
Regarding Claim 7, US’443 teaches that a concentration of the second composition 1738.2 ppm (molecular weight of lithium molybdate; 173.82 g/mol; 173.82 g/mol *0.01 mol/L*1000) (col. 7, lines 50-54).
Regarding Claim 8, US’443 teaches a pH of 11 (col. 4, lines 57-60).
Regarding Claim 13, US’443 teaches components of system, and no component includes phosphate. The teaching is evidence that the system of US’443 is free or substantially free of phosphate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit et al. (US 5,756,218).
Regarding Claims 1 and 6, Buchheit et al. (US’218) teach a first composition (“aqueous solution of a soluble metal compound”) for contacting at least a portion of a substrate (sealing the coating by immersion), the first composition comprising any combination of cations including one or more of the group consisting of aluminum, magnesium, calcium, strontium, titanium, molybdenum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, manganese, iron, cobalt, nickel, and bismuth (col. 4, lines 59-66). Of this list, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, and lutetium are all lanthanides, and titanium is an element of group IV B. It would have been obvious to use a lanthanide series cation, because over half of the list are lanthanides (13/24). Although the list includes a single element of Group IVB (titanium), the list is not particularly long (24 total elements, 13 of which are lanthanides), making the selection of titanium in combination with a lanthanide reasonably probable (e.g. the probability of randomly selecting titanium as a sole component is 1/24, or 4%; the probability of randomly selecting a group IV element (titanium) after selecting a single representative lanthanide from the group is 1/11, or 9%). Moreover, as the number of components in a combination increases, the probability of selecting titanium as one of the components increases. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the first composition of US’218 by including both a lanthanide and a titanium (group IVB element), because US’218 suggests cations of both groups of elements, the list of elements to choose from is relatively small, and it would have been obvious to use any number of the elements in combination making it reasonably probable that both a lanthanide and titanium would be used in a single composition. Additionally, US’218 teaches an oxidizing compound in the first composition (col. 5, lines 20-25).
US’218 teaches a separate second composition for treating at least a portion of the substrate, the second composition comprising a Group IA metal cation (Lithium salt) (col. 4, step b)). Alternatively, because US’218 suggests alternate metals (col. 4, lines 63-66), it would have been obvious to have a collection (kit) of various compositions, one or more including titanium from (IVB), one or more including a lanthanide, and even one or more including both as a matter of preference, as a matter of availability, or as a matter of cost. 
US’218 suggests that a system of two separate compositions (a kit) with recited components is obvious. The limitation “wherein the substrate is contacted with the first composition prior to being contacted with the second composition and/or the third composition” recites an intended use, which is not given patentable weight, and the separate compositions are capable of being used in the recited intended use.
Regarding Claim 2, US’218 fails to teach the recited concentration range for an oxidizing agent. However, it provides an example of 5 ml hydrogen peroxide to 1 liter of sealing solution (5 ml/1000 ml is 0.5% by volume, or 5000 ppm by volume) (Claim 26). In addition, it suggests adding sufficient quantity to oxidize the solution cation to a higher valence state (col. 5, lines 20-25; Claim 25). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify a first composition of US’218 by providing the oxidizing agent within the recited concentration range through routine optimization in order to provide sufficient quantity to oxidize the solution cation.
Regarding Claim 3, US’218 teaches both cerium and praseodymium (col. 4, lines 59-66).
Regarding Claim 4, US’218 fails to teach a specific amount of lanthanide cation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 7, US’218 teaches a concentration of 100 ppm (col. 4, lines 46-48).
Regarding Claim 8, a second composition can have a pH of greater than 8, preferably about 11-12 (col. 3, lines 21-27; col. 4, item b)).
Regarding Claim 13, US’218 teaches that chromate and phosphate coatings are the two most common kinds of conversion coatings (col. 1, lines 38-40) and provides examples of coatings, which include chromates and not phosphates (col. 1, line 55 through col. 2, line 11). In addition, US’218 teaches a hydrotalcite coating, which is neither a chromate nor a phosphate coating and no phosphate is described in the coating (col. 3, line 22 through col. 4, line 21). Also, US’218 describes the first composition as an aqueous solution for sealing an unrinsed hydrothermal coating, and the description does not include phosphate. Therefore, there is no reason to think an obvious system (collection of compositions) of US’218 for treating a substrate includes phosphate. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to include no phosphate in the system (composition) of US’218.
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daech (US 6,451,443).
Regarding Claim 2, US’443 teaches 0.01 M of CeCl3 (including lanthanide cation) and 4 mL of 1.5% H2O2 (oxidizer) for every 250 mL of 0.01 of CeCl3 (col. 5, lines 43-46). US’443 fails to teach a particular solvent. Assuming water as a solvent, 4 ml of 1.5% hydrogen peroxide in 250 mL of 0.01 M cerium chloride solution would be 344 ppm of oxidizer by weight (hydrogen peroxide: 0.015*1.44 g/mL*1000 mL/g = 21.6 g; 21.6 g/34 g/mol =0.635 M hydrogen peroxide; 4 mL of 0.635 M hydrogen peroxide is 0.635 mol hydrogen peroxide/(1000 ml water) *4=0.00254 mol hydrogen peroxide=0.0864 g hydrogen peroxide. Cerium chloride: 0.01 M =0.01 mol CeCl3/(1000 mL water)=246.5 g/mol*0.01 mol CeCl3/(1000 mL water)=2.465 g CeCl3/(1000 mL water); 250 mL solution =2.465 g CeCl3/4 =0.61625 g CeCl3. Thus, the solution of US’443 in water would have 0.0864 g oxidizer (hydrogen peroxide) in about 250 g of solution or about 344 ppm of oxidizer by weight in the first composition. However, because US’443 does not specifically teach water as solvent, the concentration would be an obvious range, not anticipated by US’443. Moreover, US’443 evidences that oxidizer concentration is a result-effective variable known in the prior art to affect the oxidation process of cerium from 3 to 4 valence (col. 8, lines 10-22). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the first composition of US’443 to include oxidizer within the recited range of concentration through routine optimization. Also, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 4, US’443 teaches 0.01 M of CeCl3 (including lanthanide cation) and 4 mL of 1.5% H2O2 (oxidizer) for every 250 mL of 0.01 of CeCl3 (col. 5, lines 43-46). US’443 fails to teach a particular solvent. Assuming water as a solvent, 4 ml of 1.5% hydrogen peroxide in 250 mL of 0.01 M cerium chloride solution would be 344 ppm of oxidizer by weight (hydrogen peroxide: 0.015*1.44 g/mL*1000 mL/g = 21.6 g; 21.6 g/34 g/mol =0.635 M hydrogen peroxide; 4 mL of 0.635 M hydrogen peroxide is 0.635 mol hydrogen peroxide/(1000 ml water) *4=0.00254 mol hydrogen peroxide=0.0864 g hydrogen peroxide. Cerium chloride: 0.01 M =0.01 mol CeCl3/(1000 mL water)=0.01 mol (Ce+)/(1000 mL water) = 140  g (Ce+)/mol*0.01 mol (Ce+)/(1000 mL water)=1.4 g (Ce+)/(1000 mL water). Thus, the solution of US’443 in water would have 1.4 g of lanthanide cation (hydrogen peroxide) in 1000 g of solution or about 1400 ppm of Ce+ by weight in the first composition. However, US’443 does not specifically teach water as solvent and fails to teach the recited concentration, assuming water. US’443 suggests varying concentration of CeCl3 concentration (col. 4, lines 30-42) and evidences that the concentration of CeCl3 -- and thus Ce+ -- is a result effective variable, known in the prior art to affect corrosion resistance (col. 1, line 66 through col. 2, line 3; col. 2, lines 15-23; col. 4, lines 34-42). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of US’443 with the recited range of lanthanide concentration through routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Response to Arguments
Applicant’s amendment, filed 13 April 2022, with respect to the rejections of Claims 1-4, 6-8, and 13 under 35 USC 112 have been fully considered and overcome the previous rejections under 35 USC 112.  The rejections of 1-4, 6-8, and 13 under 35 USC 112 have been withdrawn. 
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that neither US’218 nor US’443 teach the recited system (collection or kit of compositions) of Claim 1, US’218 teaches and US’443 suggests the claimed system of compositions. Instead, Applicant relies on a limitation reciting a process step in an intended use of the claimed system. The intended use is not given patentable weight for the claimed compositions, and a system of compositions, either taught or suggested in the cited references, are capable of being used in the intended use.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712